 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9   JULIE ANN HARRELL,                               No. 1:17-cv-01503-GSA
10                      Plaintiff,                    ORDER TO SHOW CAUSE WHY THIS
                                                      MATTER SHOULD NOT BE
11          v.                                        TRANSFERRED TO THE PROPER
                                                      VENUE OR DISMISSED FOR HAVING
12   NANCY A. BERRYHILL, Acting                       BEEN FILED IN THE WRONG VICINAGE
     Commissioner of Social Security,
13

14                      Respondent.
15

16
            On November 8, 2017, Plaintiff Julie Ann Harrell filed a complaint seeking judicial
17
     review of a final decision of the Commissioner of Social Security (“Commissioner” or
18
     “Defendant”) denying her application for disability insurance benefits pursuant to Title II of the
19
     Social Security Act. Doc. 1. The complaint alleges that Plaintiff is a resident of Lemon Cove,
20
     California. Doc.1, ¶1.
21
            At the agency hearing on February 9, 2016, however, Plaintiff testified that her mailing
22
     address for legal purposes was 37110 Sierra Drive, Lemon Cove, California. AR 40. The ALJ
23
     questioned the accuracy of this address since mail bearing the address had been returned to the
24
     agency. AR 40. Plaintiff responded that the address was her mother’s home and that Plaintiff
25
     used it instead of a “victim witness address” because she could “get to it quicker than the victim
26
     witness address.” AR 40. Plaintiff’s telephone number bore an area code associated with thirteen
27

28
                                                      1
 1   counties in North Carolina. AR 40; www.worldatlas.com/na/us/nc/area-code-919.html (accessed

 2   January 16, 2019). Plaintiff testified that she was living with her children in North Carolina and

 3   California. AR 41. She was receiving food stamps in North Carolina. AR 41. Plaintiff’s

 4   attorney also informed the ALJ that Plaintiff had refilled her prescriptions and received North

 5   Carolina nursing services since the end of 2014, but he had been unable to secure records of that

 6   treatment. AR 38. The administrative record documents several North Carolina hospital visits

 7   from May 2015 through December 2015. AR 1581-1600. In the May 4, 2016, hearing decision,

 8   the ALJ found that “claimant moved to North Carolina last year and has had no orthopedic

 9   follow-up since that time.” AR 23-24.

10           A claimant of Social Security benefits whose application has been denied by the

11   Commissioner may seek review of such decision “in the district court of the United States for the

12   judicial district in which the plaintiff resides, or has his principal place of business or, if he does

13   not reside or have his principal place of business within any such judicial district, in the United

14   States District Court for the District of Columbia.” 42 U.S.C. § 405(g). If Plaintiff’s residence is

15   in North Carolina this Court must transfer venue to the proper district or dismiss the case.

16           Accordingly, Plaintiff is hereby ORDERED to file a written response to this Order to

17   Show Cause on or before February 15, 2019. Such response shall either consent to the transfer of

18   the case to the United States District Court for the appropriate district of North Carolina or show

19   cause why venue should remain with this Court. In the event that Plaintiff’s written statement has

20   not been filed before the close of business on February 15, 2019, this Court shall dismiss the case
21   for improper venue.

22
     IT IS SO ORDERED.
23

24       Dated:     January 18, 2019                               /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        2
